Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10, 11 and 13-22 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, especially as it pertains to the portions cited below.
KAMGAING et al. (U.S. Publication No. 2019/0333882), in figure 6, discloses antenna 118 surrounded by dummification elements 205 and 210.
Fukui et al. (U.S. Publication No. 2009/0079637), in figure 24, discloses arm 179 coupled to an adjacent metallic plate 174.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/Robert Karacsony/Primary Examiner, Art Unit 2845